Citation Nr: 1028003	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a respiratory disability, 
diagnosed as chronic obstructive pulmonary disease (COPD) with 
emphysema, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
October 1955 to July 1977, with service in the Republic of 
Vietnam from July 1966 to July 1967 and from January to December 
1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2006 by the Department of 
Veterans Affairs (VA) Phoenix, Arizona, Regional Office (RO).

The Veteran also requested a Travel Board hearing in connection 
with the current claim, and the hearing was scheduled and 
subsequently held in December 2009.  At that time, the Veteran 
testified before the undersigned Acting Veterans Law Judge (AVLJ) 
and the hearing transcript is of record.

The Board also notes that the Veteran filed claims of entitlement 
to service connection for a prostate condition, lumbar spine 
disability, tinnitus, a liver condition, and residuals of a neck 
fracture.  See February 2006 rating decision.  The Veteran filed 
a timely notice of disagreement with regard to these issues, but 
in separate September 2009 statements, both the Veteran and his 
representative requested in writing that these issues be 
withdrawn from appellate consideration.  Thus, the Board finds 
that these issues are withdrawn.  38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam from July 
1966 to July 1967 and from January to December 1970; therefore, 
exposure to Agent Orange is presumed.

2.  Chronic obstructive pulmonary disease is not a presumptive 
disease associated with exposure to Agent Orange under 38 C.F.R. 
§ 3.309(e).  

3.  The issue of whether the Veteran's currently diagnosed COPD 
with emphysema is related to his period of active military 
service on a direct basis is in relative equipoise.

4.  Resolving all doubt in the Veteran's favor, his currently 
diagnosed COPD with emphysema is related to his period of active 
military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for a respiratory disability, 
diagnosed as chronic obstructive pulmonary disease with 
emphysema, are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case contends that his currently diagnosed 
COPD with emphysema is related to his period of active service, 
and in particular, to his in-service duties as an engineer 
equipment repair technician.  In the alternative, the Veteran 
asserts that his currently diagnosed COPD with emphysema is due 
to exposure to Agent Orange.

Service Connection and Agent Orange

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin or 
2,4-dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in an 
herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent during 
that service.  See also, 38 C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases and certain types of 
respiratory cancers, may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) shall 
become manifest to a degree of 10 percent or more at any time 
after discharge from service.  Id.  Thus, service connection may 
be presumed for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).

Even if the Veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that a veteran was not precluded under the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act from 
establishing service connection with proof of direct actual 
causation).  However, where the issue involves a question of 
medical causation, competent evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the Veteran in this case has a 
disability which is the result of Agent Orange exposure in 
service, the Board notes that the Veteran's service personnel 
records (SPRs) showed that he had active service in the Republic 
of Vietnam from July 1966 to July 1967 and from January to 
December 1970.  Therefore, exposure to Agent Orange may be 
presumed.

However, the Veteran must also show that he is diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases listed 
at 38 C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS).  The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam Era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 
2, 1999).  Reports from NAS are submitted at two-year intervals 
to reflect the most recent findings.  Based on input from the NAS 
reports, the Congress amends the statutory provisions of the 
Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary 
promulgates the necessary regulatory changes to reflect the 
latest additions of diseases shown to be associated with exposure 
to herbicides.

The most recent update was published in 2009.  A respiratory 
disability, diagnosed as COPD with emphysema, is not a disease 
found to have a scientific relationship such that it can be 
presumed that exposure to herbicides used in Vietnam during the 
Vietnam Era is a cause of the diseases.  See 72 Fed. Reg. 32,395-
32,407 (June 12, 2007).  The Board notes that the list of 
diseases presumed to be associated with exposure to herbicides 
used in Vietnam during the Vietnam Era was expanded to include 
amyotrophic lateral sclerosis (ALS).  See 74 Fed. Reg. 57,072-
57,074 (Nov. 4, 2009).  However, the Veteran does not allege, nor 
does the record reflect, that he was diagnosed with or treated 
for ALS.  Thus, the Veteran is not entitled to service connection 
based on the regulatory presumptions outlined in 38 U.S.C.A. § 
1116(f) and 38 C.F.R. § 3.309(e).

Direct and Presumptive Service Connection

While the Veteran is unable to satisfy the requirements discussed 
above to be entitled to the regulatory presumption of service 
connection for COPD with emphysema, the Board is also required to 
evaluate the Veteran's claim on direct and presumptive bases.

Service connection may be granted for a disability due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran. 

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in October 1955 prior to entering service.  
The clinical evaluation was normal and no respiratory 
abnormalities were found at that time.  

The Veteran presented to sick call in November 1957 and was 
diagnosed with and treated for an acute respiratory infection.  A 
clinical record cover sheet from this episode of care indicated 
that this condition was incurred in the line of duty.  

The Veteran was subsequently hospitalized in December 1960 after 
reporting left-sided chest pain.  It was noted that the Veteran 
was hospitalized approximately two months prior to this episode 
of care.  Diagnostic testing was performed and the impression was 
spontaneous left pneumothorax.  The Veteran underwent a 
thoracentesis and was discharged from the hospital in January 
1961.  A follow-up chest x-ray taken two weeks after hospital 
discharge was negative and the Veteran was returned to active 
duty.

Physical examinations conducted in December 1962, July 1965, and 
February 1966 were negative for any respiratory abnormalities.  
The Veteran was also afforded clinical evaluations and physical 
examinations in April 1976 and May 1977, prior to retirement from 
service.  The clinical evaluations were normal and no respiratory 
abnormalities were found at that time.  

The Veteran returned to sick call in June 1977 with subjective 
complaints of stiffness and soreness in the upper thorax area.  
The examiner noted that the Veteran had a history of spontaneous 
pneumothorax approximately 16 years earlier.  The impression was 
muscle tension.  A follow-up chest x-ray performed in July 1977 
was within normal limits.

The first pertinent post-service evidence of record is dated in 
December 2003, nearly three decades after discharge from service.  
The Veteran presented to the John Lincoln Hospital (JLH) 
Emergency Department with subjective complaints of dyspnea for 
the "last several days."  The Veteran was admitted for further 
observation and a pulmonary consultation.  The initial impression 
was pneumonia and hypoxemia.

The Veteran was subsequently afforded a pulmonary consultation.  
The Veteran's past social history was significant for tobacco use 
since age 16.  The examiner noted that the Veteran's past medical 
history was also significant for emphysema and COPD.  The Veteran 
stated at that time that his lung capacity was "80%."  A chest 
x-ray was interpreted to show evidence of COPD.  The impression 
was COPD exacerbation with acute bronchospasm, hypoxemia, and 
coughing.  The examiner stated that the etiology of these 
conditions "may be secondary to viral bronchitis" and less 
likely due to pneumonia, pulmonary embolism, or congestive heart 
failure.  The Veteran was prescribed oxygen, steroids, empiric 
antibiotics, and small volume nebulizers.  A discharge summary 
associated with this episode of care showed diagnoses of severe 
COPD, oxygen dependent, and tobacco abuse.  See January 2004 
discharge summary.  Additionally, the Veteran was encouraged to 
stop smoking.

The Veteran sought additional private care from R. Comp, M.D. in 
February 2004.  Dr. Comp noted that the Veteran used both home 
oxygen and Prednisone.  A physical examination revealed evidence 
of markedly decreased and mild expiratory prolongations.  Dr. 
Comp also noted that the Veteran "virtually" stopped smoking.  
The impression was severe COPD.  A follow-up treatment note from 
Dr. Comp dated December 2004 revealed that the Veteran continued 
to experience severe COPD.  However, Dr. Comp indicated that 
while his condition was "quite improved since January 2004," 
the Veteran remained in a "severely compromised range."  

A computed tomography (CT) scan of the Veteran's chest was taken 
in March 2005 at a private medical facility.  The CT scan was 
interpreted to show evidence of emphysematous changes in the 
upper lobe, right greater than left, with some non-specific 
peripheral atelectatic changes or scarring in the right mid-
lateral chest.          

The Veteran presented to B. Levine, M.D. in April 2005 for a 
"VENT" protocol evaluation.  It was noted that the Veteran had 
at least a two-year history of dyspnea leading to hospitalization 
in December 2003.  Dr. Levine also noted that the Veteran had a 
past history of spontaneous pneumothorax in 1960 with chest tube 
drainage.  A physical examination revealed decreased breath 
sounds bilaterally.  The impression was severe COPD.  Dr. Levine 
also stated that the Veteran was an appropriate candidate for the 
"VENT" protocol.  A chest CT performed that same month was 
interpreted to show bullous emphysematous changes in the upper 
lobe and pleuroparenchymal changes along the right lateral chest 
wall.

Also associated with the claims file is a statement from Dr. Comp 
dated March 2008 in support of the Veteran's current claim.  Dr. 
Comp indicated that he treated the Veteran for COPD and emphysema 
since 2003 and saw him on a quarterly basis.  According to Dr. 
Comp, the Veteran's current treatment regimen included daily 
doses of corticosteroids, antibiotics, inhalers, vapor 
treatments, and full-time oxygen.  
With respect to the Veteran's currently diagnosed respiratory 
disabilities, Dr. Comp expressed the opinion that it was "far 
more likely (well beyond a 50% probability)" that the Veteran's 
"COPD emphysema" was caused by the cumulative effects of his 
22-year service history of prolonged direct exposure to diesel 
exhaust fumes, lime, asbestos, dust particulates, dioxin, and 
cleaning solvent vapors.  Dr. Comp reviewed the Veteran's SPRs in 
support of this conclusion and noted that the Veteran operated 
heavy equipment, and trained and supervised mechanics in poorly 
ventilated or unventilated areas for many years. 

The Veteran requested a hearing before a decision review officer 
(DRO) in connection with the current claim.  The hearing was 
scheduled for March 2009, but the Veteran cancelled the hearing 
given his declining health.  A DRO conference report was 
generated in lieu of hearing testimony and the DRO indicated that 
the Veteran should be scheduled for a VA examination to determine 
the etiology of his currently diagnosed respiratory disabilities, 
particularly in light of Dr. Comp's March 2008 opinion.

The Veteran was afforded a VA Compensation and Pension (C&P) 
respiratory examination in June 2009.  The examiner noted that 
the Veteran's past medical history was significant for COPD since 
2003 and that the Veteran used nasal oxygen continuously, along 
with daily oral Prednisone, antibiotics, and a nebulizer.  The 
examiner also noted that the Veteran sustained a spontaneous 
pneumothorax with a relapse in service, but had no recurrences 
since that time.  According to the examiner, he was unaware of 
any link between a spontaneous pneumothorax and a subsequent 
diagnosis of emphysema, particularly where, as here, the Veteran 
had a left-sided spontaneous pneumothorax and bilateral 
emphysema.  The examiner conducted a physical examination and 
pulmonary function tests (PFTs) were interpreted to reflect 
severe obstruction and decreased diffusion.  These symptoms, 
according to the examiner, were compatible with emphysema.  

The examiner conceded that the Veteran was exposed to "fumes and 
other exposures" in service, but stated that linking the 
Veteran's subsequent development of emphysema to these in-service 
experiences was speculative, particularly in light of the 
Veteran's history of smoking.  The examiner stated that tobacco 
abuse was the "main and by far most common risk factor" for the 
development of COPD.  The examiner also acknowledged the 
Veteran's possible exposure to asbestos, but stated that 
prolonged exposure, if any, would result in specific conditions 
such as asbestosis and silicosis.  However, the Veteran was not 
diagnosed as having these conditions.  Moreover, the examiner 
noted that while the Veteran served in Vietnam, there was no 
evidence linking dioxin exposure to the subsequent development of 
emphysema.  On the contrary, the examiner indicated that it was 
"less likely than not" that the Veteran's emphysema was related 
to either (1) the two consecutive in-service episodes of a left 
pneumothorax, or (2) his in-service exposure to various fumes, 
etc.

Dr. Comp submitted another statement in support of the Veteran's 
claim in November 2009.  In particular, Dr. Comp stated that he 
had considered the Veteran's smoking history at the time that the 
March 2008 statement was prepared, but for reasons unknown to 
him, a revised version of his opinion (prepared by a certified 
nurse practitioner at Dr. Comp's request) omitted discussion of 
this point.  According to Dr. Comp, the Veteran's smoking history 
was "minimal" for the degree of his respiratory disease.  
Accordingly, Dr. Comp stated that other environmental and/or 
irritant factors must be taken into consideration.  (Emphasis in 
original).  Citing to scholarly sources, Dr. Comp noted that 
while smoking is considered the major risk factor for developing 
COPD, current research acknowledges the development of COPD as a 
result of other causes separate from smoking, including 
environmental exposures.  Dr. Comp also stated that "my view 
[regarding the etiology of the Veteran's respiratory 
disabilities] has not changed [since the March 2008 opinion]."  

Dr. Comp also provided a copy of his curriculum vitae and a copy 
of his March 2008 opinion which included a discussion of the 
Veteran's smoking history.  This addendum made clear that while 
there was some discrepancy as to the length of time and frequency 
with which the Veteran smoked, Dr. Comp stated that "[the 
Veteran's] x-rays, over the 4+ years I've been reading them, do 
not reflect 'smoker's lungs.'"  

The Veteran also testified before the undersigned AVLJ in 
December 2009 in support of the current claim.  Specifically, the 
Veteran expressed his opinion that his COPD was the result of in-
service environmental exposures and/or Agent Orange.  The Veteran 
also devoted a significant portion of his testimony to discussing 
the relative merits of the opinions provided by Dr. Comp and the 
VA examiner.

The Board acknowledges that the Veteran in this case has 
currently diagnosed COPD and emphysema.  The controlling 
question, therefore, is whether these respiratory disabilities 
are related to the Veteran's period of active service on a direct 
and/or presumptive basis.  Resolving all doubt in the Veteran's 
favor, the Board finds that the Veteran's currently diagnosed 
COPD with emphysema is related to his period of active military 
service because the medical evidence is in relative equipoise.

In this regard, the Board notes that there are competing opinions 
concerning the etiology of the Veteran's respiratory 
disabilities.  While the Board may not reject a favorable medical 
opinion based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have 
the authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical evidence, 
the United States Court of Veterans Appeals for Veterans Claims 
(Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  However, the Court in the past has declined 
to adopt the "treating physician rule," which would give the 
opinion of a treating physician greater weight in claims made by 
the Veteran.  See Guerrieri, 4 Vet. App. at 471-72; Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

On one hand, Dr. Comp's March 2008 and November 2009 opinions 
attributed the Veteran's COPD with emphysema to his period of 
active military service, and in particular, to his in-service 
duties and subsequent exposure to environmental irritants.  Dr. 
Comp thoroughly documented the Veteran's present illness and 
related symptoms, along with information with respect to the 
Veteran's past military, health, and social histories over the 
course of many years and office visits.  As noted above, Dr. Comp 
acknowledged the Veteran's smoking history, but found that it was 
"far more likely (well beyond a 50% probability)" that the 
Veteran's "COPD emphysema" was caused by the cumulative effects 
of his 22-year service history of prolonged direct exposure to 
diesel exhaust fumes, lime, asbestos, dust particulates, dioxin, 
and cleaning solvent vapors.  Dr. Comp based this opinion on his 
professional experience and specialized training as a 
pulmonologist and review of the Veteran's SPRs.

On the other hand, the June 2009 VA examiner attributed the 
Veteran's COPD with emphysema to the Veteran's history of 
smoking.  While the examiner acknowledged that the Veteran was 
exposed to various environmental irritants and/or fumes in 
service, the examiner indicated that it was "less likely than 
not" that the Veteran's emphysema was related to either (1) the 
two consecutive in-service episodes of a left pneumothorax, or 
(2) his in-service exposure to various fumes, etc.

Where, as here, there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.  
Moreover, the Board cannot reasonably disassociate the nature or 
severity of the Veteran's respiratory disabilities caused by in-
service events or other post-service experiences.  Thus, 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran is entitled to service connection 
for a respiratory disability, diagnosed as COPD with emphysema.  
Accordingly, service connection for COPD with emphysema is 
granted.  
 
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board is granting in full the 
benefit sought on appeal in this case.  Accordingly, assuming, 
without deciding, that there was any error with respect to either 
the duty to notify or the duty to assist, such error was harmless 
and will not be further discussed.  


ORDER

Service connection for a respiratory disability, diagnosed as 
chronic obstructive pulmonary disease with emphysema, is granted 
subject to the law and regulations governing the payment of 
monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


